Exhibit 10.33

GeoPharma, Inc.

Annual Performance Incentive Plan

1. Plan Purpose

The company wishes to adopt an Annual Performance Incentive Plan to provide
incentive to Plan Participants to enhance corporate success above those levels
normally expected, to reward Participants upon the achievement of that success
and to provide a substantial return on investment to stockholders of GeoPharma,
Inc.

2. Definitions

For purposes of this Plan, the following are defined:

 

  a) “Award” or “Awards” shall mean a payment made to a Participant under the
terms of the Plan.

 

  b) “Base Salary” shall mean the regular rate of pay (prorated as appropriate
under the Plan) as established by the Company that is effective as of March 31
of each year, unless a different effective date is determined by the
Compensation Committee for a particular Participant.

 

  c) “Company” shall mean GeoPharma, Inc.

 

  d) “Board of Directors” shall mean the Board of Directors of GeoPharma, Inc.

 

  e) “Compensation Committee” shall mean the designated Compensation Committee
of the Board of Directors of GeoPharma, Inc.

 

  f) “Participant” shall mean a full-time employee determined as provided in
Section 4(a), Eligibility for Awards.

 

  g) “Plan” shall mean the Annual Performance Incentive Plan.

3. Effective Date and Award Period

 

  a) The Plan shall be effective beginning as of April 1, 2005 and thereafter at
the beginning of each of the Company’s fiscal years.

 

  b) The Award Period is the 12 months coinciding with each of the Company’s
fiscal years.

 

  c) The Plan expires on the last date of the Award Period, but shall renew
automatically unless eliminated or superseded by a new Plan or terminated by the
Board of Directors.



--------------------------------------------------------------------------------

4. Eligibility of Awards

 

  a) The eligibility of a prospective Participant to participate in this Plan
will be determined periodically by the Board of Directors on recommendation of
the Compensation Committee.

 

  b) The Board of Directors reserves the right to revoke the eligibility of any
Participant at any time, for any reason it deems appropriate.

5. Award Determination

 

  a) The formulas and measures for payments under the Plan will be determined by
the Board of Directors on recommendation of the Compensation Committee at the
beginning of each Plan year.

 

  b) The determination of the amounts and method of calculation of the Awards
for each year will be set forth in the Awards Determination Sheet which will be
considered as an addendum to the Plan document for each Participant and shall be
so attached.

6. New Hires, Transfers and Terminations

 

  a) If, during an Award Period, an officer of the Company becomes potentially
eligible to participate in this Plan, the Compensation Committee will, in its
sole discretion, determine the level of eligibility (if any) and the nature and
amounts of any Awards that may become eligible. For all other non-officer
potential participants, such determinations shall be made by the Chief Executive
Officer.

 

  b) If a Participant is transferred from a position that is eligible for
participation in the Plan to a position that is not eligible for participation
in the Plan, the Compensation Committee will, in its sole discretion, determine
the level of eligibility (if any) and the nature and amounts of any Awards that
may remain eligible.

 

  c) If a Participant’s employment terminates prior to the end of an Award
Period on account of death, disability, or due to early or normal retirement
approved by the Board of Directors, the Participant’s (or if applicable, his or
her estate) Award (if any) shall be calculated on a pro rata basis. Such awards
shall be paid at the same time and in the same manner as described elsewhere in
this Plan.

 

  d) Except as otherwise provided in paragraph c) above, no Award shall be
allocated to any Participant whose employment is terminated during the Award
Period.

 

  e) Any Participant whose employment is terminated for cause after the end of
the Award Period but prior to the payment of an Award shall forfeit his or her
right to any unpaid Award.

 

Page 2



--------------------------------------------------------------------------------

  f) Any Participant whose employment is terminated for reasons other than cause
after the end of the Award Period but prior to payment, will have his or her
award (if any) paid at the same time and in the same manner as described
elsewhere in this Plan.

7. Rights to Amend or Terminate Plan and Awards

The Company reserves the right, at the sole discretion of the Board of
Directors, to alter or eliminate this Plan or a Participant’s Award at any time
without prior notice to Participants.

8. Miscellaneous

 

  a) Headings. Headings to the sections of this Plan are provided solely as a
convenience and shall not control or affect the meaning or construction of any
of its provisions.

 

  b) Awards. Awards will be granted as soon as practical after the audit by the
independent auditing firm of the Company’s financial statements for the prior
year. The intent is to grant awards within 90 days following the close of the
Company’s books for the fiscal year under consideration. In order to be eligible
to receive an Award, a Participant must be employed as a full-time eligible
employee of the Company at the end of the Plan year under consideration.

 

  c) Non-transfer ability of Awards. No Award under this Plan, and no rights or
interests therein, shall be assignable or transferable by a Participant except
by will or the laws of descent and distribution, and may not be pledged,
hypothecated or otherwise encumbered.

 

  d) Tax Withholding. The Company shall have the right to deduct from any Award,
or require the Participant to remit to the Company any federal, state or local
taxes of any kind required by law to be withheld with respect to such Award.

 

  e) No Right to Employment. Neither the action of the Company in establishing
this Plan nor any action taken by it under any provisions of this Plan shall be
construed as giving to any Participant the right to be retained in the Company’s
employ or any right to Plan benefits or payments whatsoever, except to the
extent of the benefits provided for by this Plan. The Company expressly reserves
the right at any time to dismiss any Participant without incurring any liability
for any claim against itself for any payment whatsoever, except to the extent
provided for in this Plan.

 

  f) Felony Conviction. Notwithstanding any other provision of this Plan, if a
Participant is convicted of a felony involving fraud, misappropriation of funds
or any other criminal activity of a similar nature involving the Company and/or
their assets, illegal use of trade secrets or proprietary information gained
while in the employ of the Company, such Participant’s rights to any benefits
under this Plan shall be permanently and immediately forfeited.

 

Page 3



--------------------------------------------------------------------------------

  g) Equitable Adjustments. Adjustments to the Plan caused by the Company’s
directives, external events, acquisitions, or otherwise, may be made from time
to time and will be confirmed by an exchange of letters between the Company and
the Participant.

 

  h) Disputes. Any dispute regarding Awards under this Plan must be set forth by
the Participant in writing to the Company within sixty (60) days after the
Participant receives the final Plan check for the fiscal year; otherwise, the
Awards and payment will be deemed correct and accepted by the Participant.

 

  i) Governing Law. The Plan and all actions taken thereunder shall be governed
by the laws of the State of Florida.

Approved:

 

/s/ George Stuart

 

 

 

Chairman of Compensation Committee

  Date

 

Page 4



--------------------------------------------------------------------------------

GeoPharma, Inc.

Awards Determination Sheet

Fiscal Year 2007 Formula and Measures

 

For: Mihir Taneja

Chief Executive Officer

Annual Incentive Payment

The participant will be paid an annual incentive as a percent of the
Participant’s Base Salary for attainment of the Company’s revenue and profit
targets as follows:

 

2007 EBITDA

 

Payout % of Base

Less than $ 4.5 million

  -0-

$ 4.5 million

  100%

$ 6.0 million or more

  150%

EBITDA is defined as the Company’s earnings before interest, corporate income
taxes, depreciation, and amortization, stock option compensation expense, any
extraordinary expenses and after accruals for all incentives, as determined at
the end of the Company’s fiscal year and certified by the firm’s auditors.

For actual attainments between the categories listed above, the bonus percentage
will be calculated on a pro rata basis.

Example: 2007 EBITDA = $4.5 million

Bonus Percentage = $100% of base salary; paid 60%/40% over the months of July –
December 2007



--------------------------------------------------------------------------------

GeoPharma, Inc.

Awards Determination Sheet

Fiscal Year 2007 Formula and Measures

 

For: Jugal Taneja

Chairman

Annual Incentive Payment

The participant will be paid an annual incentive as a percent of the
Participant’s Base Salary for attainment of the Company’s revenue and profit
targets as follows:

 

2007 EBITDA

 

Payout % of Base

Less than $ 4.5 million

  -0-

$ 4.5 million

  125%

$ 6.0 million or more

  175%

EBITDA is defined as the Company’s earnings before interest, corporate income
taxes, depreciation, and amortization, stock option compensation expense, any
extraordinary expenses and after accruals for all incentives, as determined at
the end of the Company’s fiscal year and certified by the firm’s auditors.

For actual attainments between the categories listed above, the bonus percentage
will be calculated on a pro rata basis.

Example: EBITDA = $4.5 million

Bonus Percentage = $100% of base salary; paid 70%/30% over the months of July –
December



--------------------------------------------------------------------------------

GeoPharma, Inc.

Awards Determination Sheet

Fiscal Year 2007 Formula and Measures

 

For: Dr. Kotha Sekharam

President

Annual Incentive Payment

The participant will be paid an annual incentive as a percent of the
Participant’s Base Salary for attainment of the Company’s revenue and profit
targets as follows:

1) File 4 new generic drugs (ANDA/ANADA)

2) Bring 2 new drug products for commercial manufacturing

3) Develop intellectual property for at least one high-value project (505 (b)2
or similar)

 

2007 Goals

 

Payout % of Base

Less than 3 Goals above

  -0-

100% of 3 goals above

  100%

Excess of 3 goals above

  150%

Bonus Percentage Example= $100% of base salary; paid 60%/40% over the months of
July – December



--------------------------------------------------------------------------------

GeoPharma, Inc.

Awards Determination Sheet

Fiscal Year 2007 Formula and Measures

 

For: Carol Dore-Falcone

VP/CFO/COO-Non Pharma

Annual Incentive Payment

The participant will be paid an annual incentive as a percent of the
Participant’s Base Salary for attainment of the Company’s revenue and profit
targets as follows:

 

2007 EBITDA

 

Payout % of Base

Less than $ 4.5 million

  -0-

$ 4.5 million

  100%

$ 6.0 million or more

  150%

EBITDA is defined as the Company’s earnings before interest, corporate income
taxes, depreciation, and amortization, stock option compensation expense, any
extraordinary expenses and after accruals for all incentives, as determined at
the end of the Company’s fiscal year and certified by the firm’s auditors.

For actual attainments between the categories listed above, the bonus percentage
will be calculated on a pro rata basis.

Example: 2006 EBITDA = $3.5 million

Bonus Percentage = $100% of base salary; paid 60%/40% over the months of July –
December 2006